Moran, J. This was an action of trover to recover the value of three oil paintings, portraits respectively of the famous horses “ St. Julien,” “Bunesotter” and “Little Brown Jug.” There was a verdict for the plaintiff for $1,500, and this appeal is prosecuted from the judgment entered thereon. For the appellant it is contended, that the pictures did not belong to appellee, but to the Chicago Horseman Newspaper Company, a corporation of which he was president. It is very clear from the evidence, that the pictures were appellee’s at the time they were placed by him in the office of “The Horseman” company, and there is no evidence whatever tending to show that he ever sold them to said company. He was the chief stockholder and president of “ The Horseman ” at the time he hung the pictures in the office, and they remained in the office after he sold out his stock in the company to appellant. At the time of the said sale of stock, which was made in Chicago, appellant asked for an inventory and appellee telegraphed to New York for an inventory of the articles there, and one was sent in which the oil paintings in question were included, which list or inventory was afterward handed by appellee to appellant; but it satisfactorily appears from the evidence that such list was not given to appellant till after the stuck was transferred and paid for, and that the supposed inference that might be drawn from such list, that the paintings were part of the assets of the corporation, formed no inducement to appellant to purchase, and therefore the delivery of such list constituted" no estoppel as against appellee. The finding of the jury, that the pictures were the property of appellee is, in our opinion, clearly supported by the evidence. It is strenuously contended, however, that there is no evidence of a demand upon appellant for the property, and no evidence of an-'actual conversion by him. The evidence is in substance that appellee, when in the New York office of “ The Horseman” company, requested one Walker, who was the manager and editor of the newspaper, and who was in charge of the office, to send'the pictures to him in Chicago; to have them boxed up and sent; and Walker promised that he would have them boxed up and sent the next day. The next day appellant was in the office of the com pany, and he has related in his evidence what occurred. Walker, the agent, said to me, By the way, Mr. Bemis was in here yesterday or the day before, and asked me to send him those three oil ■paintings, and he also requested me to send two other crayon pictures; but I reminded him some time ago he had given me those crayons, and he said, “Well, that is all right, but send those paintings.” What shall I do about them?’ I replied that he should not send any property which belonged to the company without an order from its executive officer, the president.” He further testified, speaking of the JSTew York office: “ The desks there belong to the company, and the carpet and decorations and fixtures and furniture. I claim that these three pictures belong to the company. They always considered it so. That is the reason why I said to Mr. Walker what I did say. I thought it my duty to retain those pictures for the benefit of the company.” This evidence clearly shows that appellant, in directing Walker not to send the pictures, was in fact and intent exercising a dominion over them in exclusion of appellee’s right and inconsistent with appellee’s ownership of them. “ The action of trover being founded on a conjoint right of property and possession, any act of the defendant which negatives or is inconsistent with such right amounts in law to a conversion.” Leptrot v. Homes, 1 Kelly (Ga.) 381. A party may be guilty of a conversion by dealing with or claiming property in goods as his own, or even by asserting the right of another over them. If appellant knew that appellee claimed the pictures, and he intended to prevent his obtaining possession of them by directing that they should not be sent to him, the reason for his order being that he regarded them as not appellee’s property, but as the property of the company, whose rights he deemed it his duty to assert, then his direction not to deliver them would be evidence of a conversion. “ A wrongful intent is not an essential element of the conversion. It is enough in this action, that the rightful owner has been deprived of his property by some unauthorized act of another, assuming dominion or control over it.” Boyce v. Brockway, 31 N. Y. 490. “A very slight agency or interference will make one liable in trover.” Farrar v. Chauffetete, 5 Denlo, 527; see Follett v. Edwards, 30 Ill. App. 386, and cases there cited. Appellant argues that at the close of the plaintiff’s case there was no evidence before the jury to prove conversion, and the instruction then requested by appellant, that the jury should find for the defendant, should have been given by the court. If the appellant desired to rely on that refusal as error he should have stood upon it, and should not have entered upon his defense. The verdict must be tested by the entire evidence in the case, and so tested, the finding that there was a conversion, is, as we have already seen, supported. The other instruction, the refusal to give which is assigned as error, assumes to state to the jury the effect of appellant’s direction to Walker, instead of leaving that question to the jury to find, and was properly refused. There is no ei;ror, and the judgment of the Circuit Court must therefore be affirmed. Judgment affirmed.